EXHIBIT 10.59

AMENDMENT NUMBER 1

TO THE

AMSOUTH BANCORPORATION

DEFERRED COMPENSATION PLAN

(the “Plan”)

Regions Financial Corporation, successor to AmSouth Bancorporation, hereby
amends the Plan effective November 4, 2006, as follows:

 

1. By adding a new section 3.3 as follows:

3.3 Termination of Participation. On and after November 4, 2006, no new
Participants shall be admitted into the Plan. Earnings on Accounts shall
continue to accrue as described in the Plan until payment of Benefits is made in
accordance with Article 8 hereof.

IN WITNESS WHEREOF, Regions Financial Corporation has executed this Amendment
Number 1 on this 20th day of November, 2006, to be effective as provided above.

 

REGIONS FINANCIAL CORPORATION By:   /s/ C. Dowd Ritter   C. Dowd Ritter Its:  
President and Chief Executive Officer

 

ATTEST: By:   /s/ Carl L. Gorday Its:   Assistant Secretary